Raymond Radzivila Executive Director East Hudson Parkway Authority
This is in response to your inquiry of May 2, 1979, as to whether the East Hudson Parkway Authority has the power to operate a gasoline service station on the Taconic State Parkway. You suggest that an occasion may arise in which the Authority is not able to secure an acceptable concessionaire through public offering, so that the only alternative in providing such essential service would be to operate the station with Authority personnel.
Under subdivision 14 of section 453 of the Public Authorities Law the East Hudson Parkway Authority is authorized to operate and maintain the Taconic State Parkway system as one of its principal corporate purposes. Under subdivision 18 of such section it is authorized to lease the operation of gasoline stations after public offering, and under subdivision 19 of such section it is further empowered to do all that is necessary or convenient to carry out its purposes in general. The East Hudson Parkway Authority has been recognized as an autonomous public corporation with an existence separate from the State; McCormick vState, 51 A.D.2d 28 (3rd Dept, 1976).
In regard to the Taconic State Park Commission, it was explicitly held in Anderson v Taconic State Park Commission et al, 262 App. Div. 892
(2d Dept, 1941), aff'd 287 N.Y. 668 (1941):
  "A gasoline station is an essential incident of a modern public parkway, which is a public highway, and no express statutory power for its construction and maintenance is necessary (Blank v. Browne, 217 App. Div. 624). It comes fairly with the power of control and management of the parkway by the Commission".
See also 1944 Opn Atty Gen 305.
Subdivision 2 of section 458 of the Public Authorities Law, in placing the operation and maintenance of the Taconic State Parkway under the East Hudson Parkway Authority, explicitly recognizes that one means of performing such operation and maintenance is by use of authority forces and equipment.
In conclusion, I am of the opinion that the East Hudson Parkway Authority is authorized to operate one of its gasoline service stations in the event it is not able to secure an acceptable concessionaire through public offering.